Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Declaration Filed Under §1.132
The declaration filed on 16 November 2020 by Applicant is acknowledged. The declaration is addressed in the response to Applicant's traverse below.
  
Claim Status
Applicant’s declaration, claim amendments and arguments in the response filed 16 November 2020 are acknowledged. 
Claims 1-3, 5, 6, 10-17 & 20-26 are pending.
Claims 25 & 26 are new.
Claims 4, 7-9, 18 & 19 are cancelled.
Claims 2, 17 & 21 are withdrawn.
Claims 1 & 24 are amended.
Claims 1, 3, 5, 6, 10-16, 20 & 22-26 have been examined on the merits.
Examination on the merits is extended to the extent of the following species:
Carboxylic acid- glyoxylic acid, hydrate or salt thereof;
Dye composition- dye precursor and coupler;
Dye coupler-resorcinol;
Dye Precursor-p-toluene diamine; 
Oxidizing agent- hydrogen peroxide;
-and-
Conditioning agent- silicone.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Withdrawn Objections/Rejections
The objection to claim 24 is withdrawn due to amendments which correct the claim’s grammar.
The rejection of claim 22 and 23 under USC 112, second paragraph are withdrawn due amendments to claim 1 which clarifies there are one or more alkalizing agents present in the second composition.  
The rejection of claim 24 under 35 USC 112, second paragraph is withdrawn due to claim amendment which clarify the amount of alkalizing agent is reflective of the second composition.

New & Maintained Objections/Rejections
Specification
The disclosure stands objected to because of the following informalities: The specification still contains undefined trademarks/tradenames throughout the disclosure (e.g. pg. 21).  Language such as "the product X (a descriptive name) sold under the trademark Y" is permissible language for inclusion in the specification (See MPEP 608.01(v)).  Applicant is reminded to check the entire disclosure to ensure that the application all undefined trademarks/tradenames have been defined in accordance with MPEP 608.01(v).
Appropriate correction is required.

Response to Arguments
Applicant argues the specification issue has been resolved (reply, pg. 1).
This is not persuasive. The issue is the specification still lacks descriptive names for the trademarked products. For example, KF-9008 from Shin-Etsu has the descriptive name of Dimethicone and cyclopentasiloxane.

Claim Objections
New claim 26 is objected to because of the following informalities:  Claim 26 recites the first composition comprises a thickener. This is a new reagent which was not previously recited by claim 1. Consider whether amending the claim to recite “the first composition further comprises” would be more reflective of this new reagent. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
New claim 26 recites “the first composition comprises a thickener.”  The reply filed 16 November 2020 states support for the amendment is present at page 30, line 20. This is not persuasive. Page 30, line 20 teaches one species of thickener, dehydoxanthan gum, is present in the glyoxylic acid containing composition. Disclosure of one species is not sufficient to convey that Applicant possessed the entire genus thickeners. The claim amendments broaden the scope of the disclosure; thereby, constituting new matter.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 depends from claim 1. Amended claim 1 recites “one or more of an alkalizing agent…” which encompasses a multitude of alkalizing agents (“one or more alkalizing agent”; emphasis added). However, claim 22 recites “the alkalizing agent compromises an ammonia” 
The analysis is the same for claim 24.
Claim 23 must be rejected under 35 USC 112, second paragraph, because it depends from indefinite claim 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 10-15, 20,  22 & 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over SYED (WO 2012/105985) and DEGEORGE (WO 2011/139433) as evidenced by BIATO (US 2018/0078487) and Affirm 5 in 1 Reconstructor (Published: 06/14/2012).
Claim Interpretation: Claims 22 and 23 are interpreted as being improper Markush claims which list alternatives suitable for the alkalizing agent.  The basis for this interpretation is found in: 1) claim construction in which independent claim 1(g) recites one or more alkalizing agent; further claims 22 and 23 do not indicate that multiple species are intended for inclusion by using a clause, e.g. “mixtures thereof”; 2) the election of a single species of alkalizing agent-Ammonia 

SYED teaches a method for straightening hair comprising the step of application of an acidic composition preferably having a pH in the range of 1.5 to about 2.0 (pg. 5-6; claim 1 (a)). The acidic composition comprises at least one compound which may be glyoxylic acid in amount sufficient straighten the configuration of the hair (pg. 5-6; claim 1). SYED teaches the amount of glyoxylic acid is present in an amount of about 5 to about 20 wt. % (pg. 10; claim 1 a)). SYED further teaches the preferred acidic composition contains hair conditioning agents and hair protective lubricants and in Example 12-AP teaches a method of straightening hair in which the acidic composition comprises glyoxylic acid and cyclomethicone (i.e. a silicone; pg. 11; Example 12-AP-pg.34; claims 10 & 11).  The contacted hair is covered and the glyoxylic acid containing composition is left on the hair up to about 30 minutes (pg. 5-6; claims 1(b) & 25). SYED teaches a preferred composition is in the form of a cosmetically acceptable aqueous emulsion vehicle comprising emulsifiers, cationic polymers, hair conditioning agents, hair
protective lubricants, and the like and in Example 9 glyoxylic acid composition comprises cetyl alcohol, which is an art recognized thickener (pg. 11; pg. 31; claim 26). SYED’s acidic/glyoxylic acid containing first compositions are not disclosed to comprise sulfur-based reducing agents; thereby, the first composition comprises less than 2% of sulfur-based reducing agents (claims 12 & 13). SYED teaches the amount of the acidic first composition applied to hair is between 60-90 grams (pg. 19). As evidenced by BIATO, the amount of hair on the head is approximately 300 grams, based upon his teaching that “approximately 1 gram of the composition per gram of hair or approximately 300 grams per head of hair” (BIATIO-¶ 268). Based upon these teachings, claim 14). SYED further teaches the hair is dried, preferably with heating (pg. 5-6; claim 1(c)).  Then the dried straightened hair is pressed with a heated iron preferably with multiple passes of the iron to mechanically increase straightening (pg. 5-6; claim 1(e)). SYED teaches the iron is an electric flat iron which more preferably have temperature in the range of about 180 °C to about 200 °C (pg. 7 & 15; claim 1(e), 15 & 20). SYED teaches the pressed, straightened hair is washed with water and then contacted for a period of 15 minutes with a hair conditioning composition which hydrogen peroxide in an amount of 1-10% (pg. 7, 15-16 & 20; claims 1(f),1(g),1( h), 5, 6 & 19).  SYED teaches the hydrogen peroxide was mixed with a conditioner called Affirm 5 in 1 Reconstructor.  As evidenced by Affirm 5 in 1 Reconstructor, Affirm 5 in 1 Reconstructor contains the alkalizing agent, triethanolamine (pg. 2; claims 1(f),1(g),1( h), 5, 6, 19 & 22). Steps (g)-(h) are not disclosed as “stopping points” or points for discontinuation of the process; thereby, steps (g)-(h) are carried out directly after steps (a) to (f) (claim 1). SYED teaches the oxidant/hydrogen peroxide containing hair conditioning composition remain on the hair if the user wishes to intentionally lighten or highlight the natural hair color (pg. 16; claim 1 (h)). SYED teaches inclusion of cosmetic adjuvants in the compositions used in his method (pg. 9).
However, SYED does not teach inclusion of inclusion of a dye, an alkalizing agent into the aqueous second composition, or leaving the composition on hair and rinsing the second composition from hair (i.e. steps (g) & (h)).
In an analogous art, DEGEORGE teaches compositions and methods for lightening the color of hair that has been recently contacted with a relaxing or straightening composition (abstract).  DEGEORGE teaches inclusion of colorants in the bleach composition so that they ; claim 1(g)). DEGEORGE teaches a preferred embodiment in which the lightening composition is applied onto the hair immediately after the process of straightening or relaxing the hair with a straightening or relaxing composition (i.e. steps (g) & (h) are carried out directly after steps (a) to (f); ¶155; claim 1(h)). DEGEORGE teaches his hair lightening composition comprises two components which are a bleach composition which may contain liposoluble, direct, and leuco dyes to impart tone and color to the hair; and a developer composition that are mixed together and are applied to hair (¶ 7 & 72; Example 1- ¶ 168; claims 1(g)). DEGEORGE further teaches the bleach composition used in his method may contain conditioning agents which are silicones (¶ 96 & 98; claims 10 & 11). DEGEORGE in Example 1 teaches the bleach composition comprises sodium persulfate (i.e. oxidizing), potassium persulfate (i.e. oxidizing) and a pH adjuster which may be sodium metasilicate (i.e. alkalizing agent)( ¶ 67 & Example 1- ¶ 166; claims 1(g) & 4). DEGEORGE teaches sodium metasilicate to be a pH adjusting agent which is present more preferably in an amount of at least about 0.5% of the bleach composition ([0067] & [0068]; claim 24). DEGEORGE teaches the developer composition is mixed in a 1:1 ratio with the bleach composition in order to form the lightening composition, thereby DEGEORGE implicitly teaches the second composition/lightening composition comprises the alkalizing agent in an amount of 0.25% ([0067] & [0068]; claim 24).
 DEGEORGE in Example 1 teaches the developer used in the method comprises 4% hydrogen peroxide (i.e. oxidizing agent) and water (i.e. aqueous composition; Example 1-¶166; as applied to claims 1(g), 5 & 6). DEGEORGE in Example 1 teaches the second/bleaching composition is left on the hair for 30 minutes and then the hair is rinsed and dried (Example 1-¶ 168; as applied to claim 1(h)). DEGEORGE teaches there are art recognized problems with claim 1).While DEGEORGE teaches that his lightening composition does not have a pH value of greater than 7 (i.e. alkaline), DEGEORGE also teaches his lightening composition serves to neutralize excess alkaline material remaining from the chemical relaxing or straightening treatment to avoid and minimize damage and/or irritation to the hair protein or skin while lightening the hair (¶ 21).  Based upon the same scientific rationale, it is within the skill of the ordinary artisan to increase the pH of the lightening/second composition to be from 8-11 in order to neutralize the acidic straightening treatments.
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S….82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at __, 82 USPQ2d at 1396.

It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to have modified SYED's hair straightening method by combining DEGEORGE’s hair lightening, coloring & conditioning method with SYED’s second step of conditioning hair with an oxidant/hydrogen peroxide/triethanolamine conditioner because DEGEORGE teaches his method is for bleaching, coloring, and conditioning hair immediately after straightening it.  The skilled artisan would have been motivated to modify SYED's hair straightening by combining DEGEORGE’s hair lightening, coloring & conditioning method with SYED’s second step of conditioning hair with an oxidant/hydrogen peroxide conditioner, with a reasonable expectation of success, in order to solve the art recognized problems of hair not 
Accordingly, it has been held by the Supreme Court in KSR International Co. v. Teleflex Inc. et al (82 USPQ2d 1385 (2007)) that applying a known technique [DEGEORGE’s hair lightening, coloring & conditioning method] to a known method ready for improvement to yield predictable results; reasonably supports a prima facie case of obviousness.
With regard to pH of the first composition, amount of glyoxylic acid in the first acidic composition, application ratio of the first acidic composition, the time the first acidic composition is left on hair, the temperature of the iron, the amount of alkalizing composition in the second composition and the time in which the second composition is left on hair, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 1, 3, 4-6, 10-15, 20, 22 & 24- 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SYED and DEGEORGE as evidenced by BIATO and Affirm 5 in 1 Reconstructor as applied to claims 1, 4-6, 10-15, 20, 22 & 24-26 above, and further in view of BROWNBILL (US 2001/0029636) 
The teachings of SYED and DEGEORGE are described above.
 DEGEORGE teaches methods and compositions of lightening, coloring, and conditioning the hair that has been recently contacted with a relaxing or straightening composition (abstract). DEGEORGE teaches colorants may be present in the bleach powder composition impart additional toning and coloring to hair (i.e. DEGEORGE's method is a claim 1 (g)). DEGEORGE teaches the oxidizing agents for the bleaching compositions are potassium persulfate, sodium persulfate and ammonium persulfate (¶25).  DEGEORGE teaches non-oxidative colorants or dyes are preferred but does not state a rationale for this preference (¶77) 
However, neither SYED nor DEGEORGE teach the dye composition comprises oxidative dye precursors and couplers.
BROWNBILL teaches hair bleaching and coloring compositions (title). BROWNBILL teaches the bleaching compositions of her invention contain persulfates as the peroxygen compounds (i.e. oxidizing agents) and hydrogen peroxide (¶ 31& 32; as applied to claims 1 (g) & 5-6). BROWNBILL teaches use of hair dyes with the bleaching systems (¶ 45; claim 3). BROWNBILL teaches using oxidation dye intermediates (i.e. precursors) and couplers as the hair dye because these reagents diffuse into the hair shaft and are oxidized and coupled to form larger dye complexes within the hair shaft which are less readily washed out thus forming a "permanent" hair colour change ( ¶ 46-49; claim 3). BROWNBILL teaches the suitability of resorcinol (i.e. elected species) and toluene-2,5,-diamine (i.e. elected as species) as the preferred oxidative dyes for use in the invention (¶ 51; claim 3).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to have modified the method suggested by the combined teachings of SYED and DEGEORGE by adding oxidative dyes and precursors to the bleaching/dyeing composition as suggested by BROWNBILL because are SYED, DEGEORGE and 
Accordingly, it has been held by the Supreme Court in KSR International Co. v. Teleflex Inc. et al (82 USPQ2d 1385 (2007)) that applying a known technique [addition of BROWNBILL’s oxidative dyes and precursors to DEGEORGE’s powder bleaching/dyeing composition] to a known method [i.e. the hair straightening and bleaching/coloring method suggested by the combination of  SYED and DEGEORGE’s hair bleaching and coloring method] ready for improvement to yield predictable results [i.e. to provide a more permanent hair color], reasonably supports a prima facie case of obviousness.

Claims 1, 4-6, 10-15, 20, & 22-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SYED and DEGEORGE as evidenced by BIATO and Affirm 5 in 1 Reconstructor as applied to claims 1, 4-6, 10-15, 20, 22 & 24-26 above, and further in view of Miyabe (US 2012/0305416; Filed:02/8/2011).
The teachings of SYED and DEGEORGE are described above.
However, neither SYED nor DEGEORGE teach inclusion of the carbonate is potassium bicarbonate or sodium bicarbonate.
Miyabe teaches a hair dyeing or bleach kit which comprises an alkalizing agent which may be ethanolamine, potassium bicarbonate and sodium bicarbonate (title; [0069]; claim 23).  The kit comprises an oxidizing agent which is hydrogen peroxide ([00072]). Miyabe teaches the claims 23 & 24).
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (B & G) may be employed in which it would have been obvious to the ordinary skilled artisan to have modified the alkalizing component suggested by the combined teachings of SYED and DEGEORGE by substituting the triethanolamine alkalizing 
With regard to the amount of the alkalizing agent, the combined teachings of SYED, DEGEORGE and Miyabe teach a method and a composition which uses an alkalizing agent in an amount which over laps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant reiterates the argument that the proposed modification of combining the methods of SYED with DEGEORGE would change the principle of the prior art invention and 
Applicant’s argument is not persuasive. With regard to Applicant’s argument that the principle of the prior art invention would be changed, DEGEORGE explicitly teaches his method comprises the steps of a) combining a bleach composition comprising at least one oxidizing agent; and at least one rheology-modifying agent with a developer; b) applying the lightening composition to hair that has been recently contacted with a relaxing or straightening composition; c) leaving the lightening composition on the hair for a period of time, and d) rinsing the hair with water [0007].  SYED’s method is a hair straightening method which uses a hair straightening composition, thereby the principle of the prior art invention would not be changed.
With regard to Applicant’s argument that DEGEORGE’s method relies on an alkaline pretreatment, it is noted that SYED’s hydrogen peroxide containing conditioner comprising triethanolamine (i.e. an alkalizing agent –see AFFIRM 5 in 1 Conditioner). Also, DEGEORGE explicitly teaches use of a pre-alkalizing treatment as “an additional embodiment” at [0149]. Furthermore, DEGEORGE does not criticize or discredit acidic straightening compositions and In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Notably, Applicant has not supplied evidence demonstrating that acidic straightening compositions do not work with the second composition suggested by the combined teachings of SYED and DEGEORGE. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  M.P.E.P. § 716.01(b).
	In arguendo, DEGEORGE also teaches application of an alkaline shampoo, alkaline, conditioner or an alkaline solution in general in a pre-alkaline step in a “particularly preferred embodiment” [0152]. Applicant’s recited method has an optional shampooing step.
	With regard to Applicant’s argument there is no substantial bleaching effect when DEGEORGE’s lightening composition is used alone, the Examiner notes that obviousness requires a reasonable expectation of success and not absolute predictability.  Prior art is presumed to be operable (see MPEP 716.07).  The above rejection provides a reasonable expectation that the method suggested by the combined teachings of SYED and DEGEORGE would straighten and lighten hair. Nonetheless DEGEORGE’s lightening composition is operable when used alone, without an alkaline relaxer, as the L value of the hair changed from 24.24 to 25.57, which is one tone level height which is a measurement that hair dressers are familiar (see [0164]).  DEGEORGE does not teach away, discredit, or disparage smaller changes in hair color. “The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). This is important as Declarant states the change in L-value is not discernable with the naked eye but DEGEORGE teaches indicates change in L value from 24.24 to 25.57, is one tone level height, which is a measurement that hair dressers are familiar, which is suggestive that the result is significant (see [0164]).    

	Applicant reiterates the argument their recited method has alkaline hair dying (reply, pg. 5 & 7).
Applicant’s argument is not persuasive. No pH is recited for the second composition (which contains the hair dye) by the instant claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Notably, the second composition recited in claim 1 recites inclusion of at least one alkalizing agent, SYED teaches triethanolamine in his hydrogen peroxide conditioning agent and DEGEORGE teaches use of the alkalizing agent, sodium metasilicate in amounts recited by the instant composition.
	
	Applicant reiterates it is unexpected that the recited method for straightening and dyeing hair has improved color fastness (reply, pg. 5-6). Applicant argues the results of the submitted declaration which include glyoxylic acid at concentrations of 2.5% and 20% provides an unexpected increase in wash fastness of the coloring (reply, pg. 5-6). Applicant reminds the 
	Applicant’s argument is not persuasive.  Applicant’s results are not commensurate with the claims in that the claims recite shampooing the hair after the dying step as optional. Further, the claims do not recite any limitations/parameters pertaining to color durability/retention/wash fastness.
  Also, some of insufficiencies in the previously supplied declaration remain present including:  
the declaration refers to only the invention, not the claims;
the conditions and reagents of the experimental methods of the declaration are not commensurate in scope with the claimed method in that the time in which the first composition was left on hair in the methods of the declaration is not commensurate with the broad range of time claimed (i.e. 15 minutes versus 1-120 minutes; Declaration-pg. 2; Reply, pg. 6-7). The time in which the second composition is left on hair in colorfastness evaluation of the declaration is not commensurate with the broad range of time recited by the claims (30 minutes versus 5-45 minutes; Declaration-pg. 2; Reply, pg. 7). The single amount of hydrogen peroxide applied in the colorfastness evaluation (6%) does not represent the limitless/broad range of hydrogen peroxide/oxidizing agent present in the recited claims. Applicant has not shown whether the effective straightening results and colorfastness remain over a broad range of hydrogen peroxide and the broad range of leave on times of the first and second compositions. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the 
The results are not explained in that Applicant argues hair that was pre-treated with glyoxylic acid has better color durability which is visible to the naked eye. Applicant does not explain whether these results are significant (Declaration, pg. 3). The burden of demonstrating unexpected results rests on the party asserting them. In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength “are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.”). The Office queries whether the alleged color fastness/durability would be observable if a side-by-side comparison of the inventive method with a control having a pH outside of the claimed range (e.g. pH > 3.0) were performed. If this is an approach Applicant would like to pursue, Applicant is encouraged to schedule an interview to discuss experimental design;
and 
The declaration does not compare the inventive method to the closest prior art which is DEGEORGE. The Declaration cites data supplied by DeGeorge but this is an apples-to- oranges comparison as DeGeorge’s measurement assesses the degree to which hair was lightened (Declaration-pg. 4). Dark hair has a lower L value whereas lightened hair has a higher L value (DeGeorge pg. 32-33).  DeGeorge’s difference is one tone level height which is a measurement that hair dressers are familiar, indicating it may be a significant difference (see [0164]).  Declarant states “[a]ccording to my experience, such an L value difference cannot be detected by the naked human eye (Declaration, pg. 4). Declarant does not explain this discrepancy or its significance (Declaration, pg. 4).




Claims 1, 5-6, 10-16, 20 & 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mannozzi (WO 2011/104 282; Applicant supplied) and DEGEORGE (WO 2011/139433) as evidenced by BIATO.
Mannozzi teaches a method of semi-permanently and permanently straightening hair with glyoxylic acid which doesn’t use an alkaline relaxer or reducing composition (title; pg. 6; claim 16). MANNOZZI in Example 3 teaches a straightening composition comprising 77 % water, 7.7% glyoxylic acid (i.e. an organic monoacid; pg. 5; lines 25-end; claims 1(a)). MANNOZZI in Example 3 teaches the composition has a pH=2.0 (pg. 8, Table 1-A; claims 1(a)).  With regard to the method, MANNOZZI’s method for straightening hair comprises applying the hair treatment composition to hair, leaving the glyoxylic acid solution on the hair for 15 to 120 minutes, drying the hair and straightening hair with a hair straightening iron at a temperature of approximately 200 +/- 50 °C (pg. 3, lines 10-30; claims 1 (a), 1(b), 1(c), 1(e)), 15 & 20).  MANNOZZI in Examples 3 and 4 teaches the glyoxylic formulation contains the conditioners ozonized jojoba oil and glycerol (i.e. pg. 5, claim 10). MANNOZZI teaches inclusion of the straightening composition in a “commercial formulation (i.e. mixed with other substances that are normally claim 31). As evidenced by Tratamento capilar marroquino, Tratamento capillar marroquino contains clay (i.e. a thickener; English Translation- claim 31). MANNOZZI teaches the aqueous solutions of glyoxylic acid solutions may be mixed with other substances that are normally used in the cosmetics sector (pg. 6, lines 10-20). MANNOZZI’s composition does not comprise sulfer reducing agents chosen from thiols, alkaline sulfites, hydrides and phosphines (claims 12 and 13). Mannozzi teaches adding 10 grams of glyoxylic acid and adding it to 100 milliliters of cosmetic (i.e. ~ 100 grams); thereby Mannozzi teaches application of 110 grams of straightening product to hair. As evidenced by BIATO, the amount of hair on the head is approximately 300 grams, based upon his teaching that “approximately 1 gram of the composition per gram of hair or approximately 300 grams per head of hair” (BIATIO-¶ 268). Based upon these teachings, Mannozzi reasonably teaches an application ratio of 1: 2.7 which overlaps with the recited range (pg. 6; claim 14).
However, Mannozzi does not teach application of a second composition to hair which comprises a hair dye, optionally an oxidizing agent and an alkalizing agent and leaving the second composition on the hair for 5 to 45 minutes.
The teachings of DEGEORGE are described above. DEGEORGE teaches inclusion of silicones in the developer of his composition (DEGEORGES’s claim 12; claim 11).
Here at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan to have modified have modified Mannozzi's hair straightening method by adding DEGEORGE’s hair lightening, coloring & conditioning method immediately after Mannozzi’s straightening process because DEGEORGE teaches his method is for bleaching, 
Accordingly, it has been held by the Supreme Court in KSR International Co. v. Teleflex Inc. et al (82 USPQ2d 1385 (2007)) that applying a known technique [DEGEORGE’s hair lightening, coloring & conditioning method] to a known method ready for improvement to yield predictable results; reasonably supports a prima facie case of obviousness.
With regard to pH of the first composition, amount of glyoxylic acid in the first acidic composition, application ratio of the first acidic composition, the time the first acidic composition is left on hair, the temperature of the iron, the amount of alkalizing composition in the second composition and the time in which the second composition is left on hair, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 1, 3, 4-6, 10-16, 20 & 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mannozzi (WO 2011/104 282; Applicant supplied) and DEGEORGE as evidenced by BIATO and Affirm 5 in 1 Reconstructor as applied to claims 1, 4-6, 10-16, 20 & 24-26 above, and further in view of BROWNBILL (US 2001/0029636) 
claim 1 (g)). DEGEORGE teaches the oxidizing agents for the bleaching compositions are potassium persulfate, sodium persulfate and ammonium persulfate (¶25).  DEGEORGE teaches non-oxidative colorants or dyes are preferred but does not state a rationale for this preference (¶77) 
However, neither Mannozzi nor DEGEORGE teach the dye composition comprises oxidative dye precursors and couplers.
BROWNBILL teaches hair bleaching and coloring compositions (title). BROWNBILL teaches the bleaching compositions of her invention contain persulfates as the peroxygen compounds (i.e. oxidizing agents) and hydrogen peroxide (¶ 31& 32; as applied to claims 1 (g) & 5-6). BROWNBILL teaches use of hair dyes with the bleaching systems (¶ 45; claim 3). BROWNBILL teaches using oxidation dye intermediates (i.e. precursors) and couplers as the hair dye because these reagents diffuse into the hair shaft and are oxidized and coupled to form larger dye complexes within the hair shaft which are less readily washed out thus forming a "permanent" hair colour change ( ¶ 46-49; claim 3). BROWNBILL teaches the suitability of resorcinol (i.e. elected species) and toluene-2,5,-diamine (i.e. elected as species) as the preferred oxidative dyes for use in the invention (¶ 51; claim 3).
prima facie obvious to a person of ordinary skill in the art at the time the invention was made to have modified the method suggested by the combined teachings of Mannozzi and DEGEORGE by adding oxidative dyes and precursors to the bleaching/dyeing composition as suggested by BROWNBILL because are Mannozzi, DEGEORGE and BROWNBILL are drawn to methods to lighten/bleach and color hair. The skilled artisan would have been motivated to modify the method suggested by the combined teachings of Mannozzi and DEGEORGE by adding oxidative dyes and precursors to the bleaching/dyeing composition, with a reasonable expectation of success, in order to provide a more permanent hair color which is less readily washed out as taught by BROWNBILL.
Accordingly, it has been held by the Supreme Court in KSR International Co. v. Teleflex Inc. et al (82 USPQ2d 1385 (2007)) that applying a known technique [addition of BROWNBILL’s oxidative dyes and precursors to DEGEORGE’s powder bleaching/dyeing composition] to a known method [i.e. the hair straightening and bleaching/coloring method suggested by the combination of  Mannozzi and DEGEORGE’s hair bleaching and coloring method] ready for improvement to yield predictable results [i.e. to provide a more permanent hair color], reasonably supports a prima facie case of obviousness.

Claims 1, 4-6, 10-16, 20, 22, 23 & 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mannozzi and DEGEORGE as evidenced by BIATO as applied to claims 1, 4-6, 10-16, 20 & 24-26 above, and further in view of Miyabe (US 2012/0305416; Filed:02/8/2011).
The teachings of Mannozzi and DEGEORGE are described above.

Miyabe teaches a hair dyeing or bleach kit which comprises an alkalizing agent which may be ethanolamine, potassium bicarbonate and sodium bicarbonate (title; [0069]; claim 23).  The kit comprises an oxidizing agent which is hydrogen peroxide ([00072]). Miyabe teaches the alkali agents are used in an amount preferably from 0.01 to 15% by mass of the liquid mixture to obtain sufficient hair bleaching and dyeing effects [0070] (claims 23 & 24).
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 

Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan to have modified the alkalizing component suggested by the combined teachings of Mannozzi and DEGEORGE by substituting generically taught percarbonate  alkalizing agent with potassium bicarbonate and adjusting the amount to be from 0.01 to 15% by mass of the liquid mixture hair lightening, conditioning mixture suggested by the combined teachings of Mannozzi and DEGEORGE because Mannozzi, DEGEORGE and Miyabe are directed to complimentary methods of straightening and lightening hair. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to further lighten hair through use of a functionally equivalent alkalizing agents in an amount conventional in the art to lighten hair since Mannozzi’s method straightens hair and DEGEORGE’s compositions and methods lighten hair which has been straightened.
With regard to the amount of the alkalizing agent, the combined teachings of Mannozzi, DEGEORGE and Miyabe teach a method and a composition which uses an alkalizing agent in an amount which over laps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant makes no specific arguments pertaining to the teachings of Miyabe, Biato, Affirm, and BROWNBILL other than they do not cure the deficiencies of DEGEORGE, SYED and Manozzi (Reply, pg. 8).
This is not persuasive. They teachings of these prior art references and how they render the claimed invention obvious is described in the rejections above.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LORI K MATTISON/            Examiner, Art Unit 1619        

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619